Case 6:21-cr-00002-JCB-KNM Document 18 Filed 02/02/21 Page 1 of 1 PageID #: 54




                                 No. 6:21-cr-0002-1

                              United States of America
                                         v.
                               John Bennett White, IV


                                      ORDER

                    This criminal action was referred to United States Mag-
            istrate Judge K. Nicole Mitchell for administration of a guilty
            plea under Federal Rule of Criminal Procedure 11. The mag-
            istrate judge conducted a hearing in the form and manner pre-
            scribed by Rule 11 and issued findings of fact and recommen-
            dation on guilty plea. Doc. 8. The magistrate judge recom-
            mended that the court accept defendant’s guilty plea and ad-
            judge defendant guilty on count one of the information. De-
            fendant waived his right to object to the magistrate judge’s
            findings.
                The court hereby accepts the findings of fact and recom-
            mendation on guilty plea of the United States Magistrate
            Judge. Doc. 8. The court also accepts defendant’s plea but de-
            fers acceptance of the plea agreement until after review of the
            presentence report.
                In accordance with defendant’s guilty plea, the court finds
            defendant John Bennett White, IV guilty of count one of the
            information, charging a violation of Title 26 U.S.C. § 7202 –
            willful failure to collect or pay over tax.
                                So ordered by the court on February 2, 2021.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge
